Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Continuation of Box 9 of PTOL-303: the declaration of April 29, 2021  will not be entered after final action, as there is no showing of good or sufficient reasons why the evidence was necessary and not earlier prevented.  The evidence could have been filed with the previous declaration of February 3, 2021, for example.

Continuation of Box 12 of PTOL-303: the request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(1) as noted above in paragraph 2, the declaration of April 29, 2021 has been entered and therefore is not considered.  Therefore, any showing of unexpected results based on the declaration has not been made.  Furthermore, as to any showing of unexpected results being based only on Schildmann (and note that along with substrate material, the Examiner also noted that showings of criticality commensurate in scope with what is claimed were also not made for pH greater than 1 or 2, and no showings made just above or below the claimed ranges of silver ions, Mn ions such as at 9 mg/l vs. 10 or 11 mg/l), the Examiner notes that even if unexpected benefits eventually shown for the use of Ag+1 ions, while Schildmann teaches there can be either +1 or +2 ions, if the combination of the prior art suggests that +1 ions used, such as from the combination with Bressel this would give another specific reason to select +1 ions.  Note -- the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (emphasis added). Therefore, the rejection is maintained.   
(2) Applicant further argues that the combination of references does not show the claimed pH or 2 or less.   The Examiner remains of the position that the pH claimed would be suggested from the use of and optimization from Schildmann  as discussed in the Office Action of February 12, 2021.  Schildmann gives example amount of 1400 g/l sulfuric acid, understood to give pH in the claimed range as discussed. Schildmann also notes that the sulfuric acid gives increased etching effect (0028-0029) and also gives a range for the sulfuric acid, and optimization from this range was additionally understood to give pH as claimed, since as noted in In re Wertheim, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(3) As to the use of Bressel, it remains the Examiner’s position that it would have been obvious to use with Schildmann.  While Bressel describes an alkaline solution, it indicates to use the Ag+1 ions as an activator with the presence of the Mn ions, and by providing similar ions as in Schildmann (which would at least allow use of Ag+1 ions) to also act as activator, it would be suggested for Schildmann to also have the Ag ions act as activator, allowing efficient etching and activation.  Schildmann already provides an etching solution with the Ag ions and Mn ions, and Bressel would indicate how Ag+1 ions would act as an activator.  Regardless of the alkalinity of the solution, the Ag +1 ions would be indicated as the activator material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718